PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/487,149
Filing Date: 20 Aug 2019
Appellant(s): KAMEDA, Shingo



__________________
Andrew J. Taska
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/05/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/07/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The main point of contention between Appellant and Examiner is whether Kawai teaches the “power feeding lines” recited throughout the claims.  Examiner maintains that Kawai does for the following reasons.  
The broadest reasonable interpretation of Kawai’s Figure 2 illustrates an electro-optical apparatus comprised of a plurality of electrical elements (4, 5, 7, 12, 13, 14,) that send electrical signals between each other over a plurality of electrical interconnections.  Elementary physics dictates that the flow of these electrical signals from one element to another over the illustrated electrical conductors is deemed an electrical current, which per unit time is by definition electrical power.  As such, the electrical lines over which this electrical power traverses can be broadly but reasonably described as power carrying lines that feed electrical power between Kawai’s electrical elements regardless of whether that electrical power is used to send control signals as is done between elements 7, 13, and 14 or to drive light emitting elements as is done between elements 13, 14 and 4, 5, 12, and 17.  Essentially, Appellant’s assertion that Kawai’s electrical interconnections are merely control signal lines fails to appreciate the 
The above same holds true for Appellant’s secondary argument that the electrical signal output by monitor photodiodes 3 and returned back to the control circuit 7 are merely feedback electrical signals and therefore the lines which carry such signals cannot be considered power feeding lines.  However, Appellant apparently overlooks the fact that a photodetector outputs measurable electrical energy, e.g. a current and a voltage, upon conversion of a light signal to an electrical signal.  We further know that electric power is the rate, per unit time, at which electrical energy is transferred by an electric circuit.  As such, it can be said that the lines which transfer said electrical power between Kawai’s monitor photodetectors and the control circuit feed electrical power to the control circuit from the monitor photodetectors.        
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AGUSTIN BELLO/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        
Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637   
                                                                                                                                                                                                     
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR